Citation Nr: 1504862	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected migraines.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted service connection for migraines and assigned a noncompensable disability rating, effective October 31, 2006

The Veteran cancelled a requested Board videoconference hearing that was scheduled in June 2012.  See 38 C.F.R. § 20.704(e) (2014).

In a September 2012 decision, the Board, in relevant part, denied entitlement to an initial compensable disability rating for migraines.  The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court vacated the Board's September 2012 decision with respect to this issue and remanded the issue for action consistent with a Joint Motion for Partial Remand (JMPR).  

In an April 2014 decision, the Board granted a 30 percent initial disability rating for migraines.  The Veteran also appealed the Board's April 2014 decision to the Court.  In a December 2014 Order, the Court vacated the Board's April 2014 decision to the extent that it denied entitlement to an initial disability rating in excess of 30 percent for the service-connected migraines and again remanded the issue for action consistent with a November 2014 JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During the August 2012 VA examination, the Veteran indicated to the examiner that his headaches had increased and that they caused him to go to bed in a dark room and rest for three hours, when possible.  Later in the examination report, the examiner indicated that the Veteran did not have characteristic prostrating attacks of headache pain; however, it is not clear whether the examiner took the Veteran's report into account or had found his description to not be indicative of prostrating attacks. 

It is also not clear whether the Veteran is receiving treatment for migraines.  Records of such treatment would be relevant to determining the severity of his current disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report any treatment for migraines since March 2011.  Then take the necessary steps to obtain those records.  Tell the Veteran that he may, in the alternative, submit the records himself.

If any requested records cannot be obtained, inform the Veteran of the records that cannot be obtained, of the efforts made to obtain the records, and of what further actions will be taken, including denial of the claim.

2.  Schedule the Veteran for a VA examination to evaluate the severity of migraines.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  

The examiner should note the frequency and duration of prostrating migraine attacks and economic inadaptability due to such symptomatology.

The examiner should also provide an opinion as to whether the Veteran's description of migraines at the August 2012 examination was indicative of prostrating attacks, and if so, should opine as to their frequency and severity.

The examiner must provide reasons for all opinions.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

